DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-18 of U.S. Patent No. 10,931,909 (herein, “’909”). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘909
A computer implemented method for synchronizing playback of audiovisual content at a first electronic device and a second electronic device, comprising: 
receiving, at the first electronic device, a spread spectrum signal played back auditorily by the second electronic device, wherein the spread spectrum signal represents an input from a microphone at a third electronic device; 
despreading, by at least one processor at the first electronic device, the spread spectrum signal based on a spreading code; 
determining, by the at least one processor at the first electronic device, a time of receipt of the spread spectrum signal based on the despreading; 
A computer implemented method for synchronizing playback of audiovisual content at a first electronic device and a second electronic device, comprising: 
receiving, by a microphone at the first electronic device, a spread spectrum signal played back auditorily by the second electronic device; 
despreading, by at least one processor at the first electronic device, the spread spectrum signal based on a spreading code; 
determining, by the at least one processor at the first electronic device, a time of receipt of the spread spectrum signal based on the despreading; 
receiving, by the at least one processor at the first electronic device, a time of transmission of the spread spectrum signal, wherein the time of transmission of the spread spectrum signal indicates when the spread spectrum signal was played back by the second electronic device;
receiving, by the at least one processor at the first electronic device, a time of transmission of the spread spectrum signal, wherein the time of transmission of the spread spectrum signal indicates when the spread spectrum signal was played back by the second electronic device;
calculating, by the at least one processor at the first electronic device, a playback delay of the second electronic device based on the time of receipt of the spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the playback delay comprises a time delay between receiving the audiovisual content at the second electronic device and the audiovisual content being played back auditorily by the second electronic device; and
calculating, by the at least one processor at the first electronic device, a playback delay of the second electronic device based on the time of receipt of the spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the playback delay comprises a time delay between receiving the audiovisual content at the second electronic device and the audiovisual content being played back auditorily by the second electronic device; and
controlling, by the at least one processor, the playback of the audiovisual content based on the playback delay.
controlling, by the at least one processor, the playback of the audiovisual content based on the playback delay.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘909. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘909 in that claim 1 of ‘909 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘909 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘909. That is, claim 1 of instant application is anticipated by claim 1 of ‘909. 

Claim 2 of the instant application corresponds to claim 2 of ‘909 Patent.
Claim 3 of the instant application corresponds to claim 3 of ‘909 Patent.
Claim 4 of the instant application corresponds to claim 4 of ‘909 Patent.
Claim 5 of the instant application corresponds to claim 5 of ‘909 Patent.
Claim 6 of the instant application corresponds to claim 6 of ‘909 Patent.
Claim 7 of the instant application corresponds to claim 7 of ‘909 Patent.
Claim 8 of the instant application corresponds to claim 8 of ‘909 Patent.
Claim 9 of the instant application corresponds to claim 9 of ‘909 Patent.

	Regarding claim 10 of instant application
Claim 10 of instant application
Claim 12 of ‘909
A system, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
receive a spread spectrum signal played back auditorily by a first electronic device, wherein the spread spectrum signal represents an input from a microphone at a second electronic device; 
despread the spread spectrum signal based on a spreading code; 
determine a time of receipt of the spread spectrum signal based on the despreading; 
A system, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: receive, by a microphone at the system, a spread spectrum signal played back auditorily by an electronic device; 
despread the spread spectrum signal based on a spreading code; 
determine a time of receipt of the spread spectrum signal based on the despreading; 
receive a time of transmission of the spread spectrum signal, wherein the time of transmission of the spread spectrum signal indicates when the spread spectrum signal was played back by the first electronic device;
receive a time of transmission of the spread spectrum signal, wherein the time of transmission of the spread spectrum signal indicates when the spread spectrum signal was played back by the electronic device;
calculate a playback delay based on the time of receipt of the spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the playback delay comprises a time delay between receiving audiovisual content at the first electronic device and the audiovisual content being played back auditorily by the first electronic device; and
calculate a playback delay based on the time of receipt of the spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the playback delay comprises a time delay between receiving audiovisual content at the electronic device and the audiovisual content being played back auditorily by the electronic device; and
control the playback of the audiovisual content based on the playback delay.
control the playback of the audiovisual content based on the playback delay.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘909. In conclusion, claim 10 of the instant application is anticipated by claim 12 of ‘909 in that claim 12 of ‘909 contains all the limitations of claim 10 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 12 of ‘909 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 10 is generic to all that is recited in claim 12 of ‘909. That is, claim 10 of instant application is anticipated by claim 12 of ‘909. 

Claim 11 of the instant application corresponds to claim 13 of ‘909 Patent.
Claim 12 of the instant application corresponds to claim 14 of ‘909 Patent.
Claim 13 of the instant application corresponds to claim 15 of ‘909 Patent.
Claim 14 of the instant application corresponds to claim 16 of ‘909 Patent.
Claim 15 of the instant application corresponds to claim 17 of ‘909 Patent.
Claim 16 of the instant application corresponds to claim 10 of ‘909 Patent.

	Regarding claim 17 of instant application
Claim 17 of instant application
Claim 18 of ‘909
A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
receiving, at the computing device, a spread spectrum signal played back auditorily by a first electronic device, wherein the spread spectrum signal represents an input from a microphone at a second electronic device; 
despreading the spread spectrum signal based on a spreading code; 
determining a time of receipt of the spread spectrum signal based on the despreading; 
A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
receiving, by a microphone at the computing device, a spread spectrum signal played back auditorily by an electronic device; 
despreading the spread spectrum signal based on a spreading code; determining a time of receipt of the spread spectrum signal based on the despreading; 
receiving a time of transmission of the spread spectrum signal, wherein the time of transmission of the spread spectrum signal indicates when the spread spectrum signal was played back by the first electronic device;
receiving a time of transmission of the spread spectrum signal, wherein the time of transmission of the spread spectrum signal indicates when the spread spectrum signal was played back by the electronic device;
calculating a playback delay based on the time of receipt of the spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the playback delay comprises a time delay between receiving audiovisual content at the first electronic device and the audiovisual content being played back auditorily by the first electronic device; and
calculating a playback delay based on the time of receipt of the spread spectrum signal and the time of transmission of the spread spectrum signal, wherein the playback delay comprises a time delay between receiving audiovisual content at the electronic device and the audiovisual content being played back auditorily by the electronic device; and
controlling the playback of the audiovisual content based on the playback delay.
controlling the playback of the audiovisual content based on the playback delay.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘909. In conclusion, claim 17 of the instant application is anticipated by claim 18 of ‘909 in that claim 18 of ‘909 contains all the limitations of claim 17 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 18 of ‘909 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 17 is generic to all that is recited in claim 18 of ‘909. That is, claim 17 of instant application is anticipated by claim 18 of ‘909. 

Claim 18 of the instant application corresponds to claim 13 of ‘909 Patent.
Claim 19 of the instant application corresponds to claim 14 of ‘909 Patent.
Claim 20 of the instant application corresponds to claim 15 of ‘909 Patent.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484